DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed invention.
The closest prior art of record is Moehle (U.S. Pub. 2009/0118661 A1, hereinafter “Moehle”) ; McKinnon et al (U.S. Pub. 2010/0324503 A1, hereinafter “McKinnon”); Davis et al (U.S. Pat. 5,984,908, hereinafter “Davis”); Cosgrove et al (U.S. Pat. 5,643,226, hereinafter “Cosgrove”); Carter et al (U.S. Pub. 2006/0142703 A1, hereinafter “Carter’); and Braga (U.S. Pub. 2008/0082080 A1, hereinafter “Braga”). 
Regarding independent claim 16, the closest prior art of Moehle in view of McKinnon does not appear to disclose or render obvious that the elongate catheter body includes a distal portion having a closed distal end, and wherein the elongate catheter body comprises a septum defining at least a portion of each lumen of the pair of lumens, the septum extending parallel to the longitudinal axis, wherein the elongate catheter body is symmetrical about a plane defined by the septum.
Regarding independent claim 21, the closest prior art of Moehle in view of McKinnon and Cosgrove does not appear to disclose or render obvious that the elongate catheter body includes a distal portion having a closed distal end, and wherein the pair of lumens comprises a first lumen and a second lumen, wherein the first lumen is configured to be used to introduce fluid into the patient while the second lumen is used to withdraw fluid from the patient.
Regarding independent claim 23, the closest prior art of Davis in view of Carter, or alternatively, Moehle in view of Carter fails to disclose or render obvious that the elongate catheter body includes a distal portion having a closed distal end, and wherein the pair of lumens comprises a first lumen and a second lumen, and wherein the first lumen is configured to be used to introduce fluid into the patient while the second lumen is used to withdraw fluid from the patient.
Regarding independent claim 27, the closest prior art of Davis in view of Braga and Periakaruppan does not appear to disclose or render obvious that the pair of lumens comprises a first lumen and a second lumen, and wherein the first lumen is configured to be used to introduce fluid into the patient while the second lumen is used to withdraw fluid from the patient.
Further, the previously applied section 112 rejection of claim 46 was withdrawn in light of Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
05/20/2022